Opinion by
Mr. Justice Mitchell,
The first assignment, that the verdict should have been directed for the defendant, was not seriously pressed, as in fact it could not be except by totally ignoring the plaintiff’s evidence.
The main stress of the defence rests upon two propositions, that the plaintiff should not have undertaken to return to Alequippa, and that having done so, she was herself responsible for all the injury she received on the way. Neither proposition can be maintained without disregarding the evidence. Indeed the real burden of appellant’s complaint is that the jury rendered a wrong verdict. This however is not for us to consider. We start with the fact established by the verdict that plaintiff was wrongfully put off the train, at a regular station to be sure, but one where she was a stranger and where there was at the time no regular station house. She was in no fault herself, and being thus put in a position of embarrassment and difficulty, she was not bound to use the best judgment, but only to good faith and reasonable prudence: R. R. Co. v. Werner, 89 Pa. 59. She had been told that her ticket was not good on that train, and she had not enough money to pay the fare from that point to Pittsburgh. After consultation with her. companion and asking some questions of the station agent, she started to walk back to Alequippa where she had been that morning and also the previous day, and where she must have been to some extent known, as she had that morning paid five dollars to get back her watch which she had lost the day before. For the judge to have directed the jury as matter of law that *394this action was improper and negligent, and that plaintiff should have waited where she was for the next train, would have been plain error. It was a matter for the jury and was properly left to them.
The same view applies to the other proposition. If returning to Alequippa on foot was a natural and reasonable thing for plaintiff to do under all the circumstances, then it was a course of action which the defendant should have.foreseen, and the consequences which attended the effort were not too remote to enter into the computation of damages. The condition of the weather and the risk of getting wet by an approaching storm, were facts bearing directly on the prudence and reasonableness of plaintiff’s conduct. It is said that she walked right into the storm within ten minutes after leaving Shannopin, and that it was plain negligence not to stay where she was and take the next train. But her evidence is that she did not know she could do that, and if the storm was imminent it might properly be regarded as the duty of the agent to inform her that she could have shelter in the box car that was serving temporarily for a station house. There were too many elements and uncertainties in the situation as disclosed by the evidence for the court to decide and the whole question was properly left to the jury.
The evidence in regard to the effect of the occurrence on plaintiff as to taking charge of her boarding house was not an effort to show loss of profits, but loss of earning capacity in her business or occupation. Such evidence is entirely competent. In fact it is an important part of every accident case that is tried.
Judgment affirmed.